DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020, January 7, 2021 and January 22, 2021 have been entered.
Claims 18 and 20 are canceled; claims 16 – 17, 19, 21 – 25 are pending and have been considered on the merits.  All arguments and evidence of record have been fully considered.
Please note that the examiner for the instant application has changed.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16 – 17, 19, 21 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 and its dependents are drawn to a method for treating autism or autism spectrum disorder (ASD), wherein the method comprises administering “a bioactive extract” of a bacteria, or “a fraction” thereof.  These claims are considered genus claims that encompass a wide array of “extract” or “fractions”	.  The specification fails to set forth a representative number of examples in order to reasonably verify possession of such a potentially enormous number of compounds	.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all extracts and all fractions thereof that might result from extracting a bacteria under a single type of extraction methodology, let alone any extraction methodology.  The instant disclosure fails to identify a single extract or fraction of a single type of extraction method.  The possible variations of compounds and/or actives are limitless with potentially millions of types of extracts let alone any fraction or a portion thereof.  
The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by 

Claims 16 – 17, 19, 21 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001)(explaining how deposit may help satisfy enablement requirement); Merck and Co., Inc. v. Chase Chemical Co., 273 F. Supp. 68, 155 USPQ 139 (D. N.J. 1967); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO). 
The deposit rules (37 CFR 1.801 - 1.809) set forth examining procedures and conditions of deposit which must be satisfied in the event a deposit is required. The rules do not address the substantive issue of whether a deposit is required under any particular set of facts. (MPEP 2402).


	However, since a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his/her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 C.F.R. § 1.808.


Claims 16 – 17, 19, 21 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating social deficiencies in a subject in need thereof, does not reasonably provide enablement for 1) treating autism; or 2) preventing social deficiencies or autism in an offspring by treating a mother during gestation.  The specification does not enable any person skilled in the art to which practice the invention commensurate in scope with these claims. 
Claim 16 is drawn to treating a social behavior deficiency, specifically autism, comprising administering a bacteria to 1) a subject; or 2) the mother of the subject during gestation.  The claim is interpreted to encompass methods for treating a subject directly, as when treating the subject; and also methods of preventing social deficiencies, specifically autism, as when treating the mother of a subject during gestation of the subject.  
The instant specification discloses methods for treating subject with social deficits (a subject in need of treatment) wherein the social deficits are restored after treatment with the claimed bacterial strain.  This is to say, that the specification enables treating social behavior deficiencies in a subject in need thereof.  The specification fails to enable methods for treating autism or ASD, as reversing social deficits in maternal high fat diet offspring (examples disclosed in the instant specification) cannot predict whether this effect can be generalized to ASD.  In support, Sgritta et al. (2019) acknowledges that it is unknown whether the positive effects of L. reuteri on social behavior can be applied to autism, or ASD (summary) when referring the mechanisms thereof. 
The specification additionally fails to teach one how to practice the invention by treating a mother during gestation of a subject who has yet to be diagnosed with, or demonstrate, social deficits or autism.  While genetic risk factors have been identified to contribute to development of autism, no single gene or group of genetic differences have been identified such that the disorder qualifies for a prenatal genetic screen (Crawford 2019, p.1).  Nadeem discloses multiple genetic risk factors and risk genes (p.744).  However the reference also states that the diversity and complexity of autism is such that nearly every individual has a unique set of characteristic .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 17, 19, 21 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 is further indefinite for reciting “or a fraction thereof” as the phrase is not adequately defined by the claim language or specification.  Further, it is unclear if the “fraction thereof” is of the bacteria itself, or the “bioactive extract”.
Claim 17 is indefinite because the claim appears to change what is being treated.  Claim 16 defines the social behavioral deficiency as autism or ASD, while claim 17 changes the deficiency to one or more of three different symptoms.  
In claim 19, it is unclear how a subject yet to be born “has” several of the claimed conditions.  Specifically, one or more addictive behaviors, bipolar disorder, schizophrenia, depression, post-partum depression, anxiety, Parkinson’s disease, or Alzheimer’s disease.  In addition, “addictive behaviors” is not adequately defined by the claim language or specification.
Claim 21 is indefinite because the claim appears to change the formulation that is being administered.  Applicant may amend the claim to “further” comprise an additional bacteria or nutrient.
In claim 24, line 1, “administration of” should read “administering” for grammatical consistency.
In claim 24, “therapeutically effective amount” is not adequately defined by the claim language or specification.  It is unclear what bacterial species must occur in what amount to be “therapeutic”.  



Claim Interpretation
Claim 16 is drawn to treating a social behavior deficiency, specifically autism, comprising administering a bacteria, its extracts, or fractions thereof, to 1) a subject; or 2) the mother of the subject during gestation.  The claims are interpreted to encompass methods for treating a subject directly, as when treating the subject; and also methods of preventing social deficiencies, specifically autism, as when treating the mother of a subject during gestation of the subject.  Moreover, the claims are interpreted to encompass treating a subject with autism or ASD; and a pregnant mother with the claimed formulation.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 16 – 17, 19, 21 and 23 – 24 are rejected under 35 U.S.C. 102a1 as being anticipated by Buck et al. (US 2012/0171165). 
Regarding claims 16 – 17 and 19, Buck teaches methods of administering formulations to infants, children and pregnant mothers (0171), the formulations comprising L. reuteri ATCC PTA 6475 (0126).  The compositions are disclosed to be used for improving cognition in individuals susceptible to or at risk of neurodegenerative diseases including Alzheimer’s disease, Parkinson’s disease, schizophrenia, ADHD and autism (0176).  Because the claims additionally encompass treating, or preventing, autism and the claimed social behavioral deficiencies and conditions in an unborn subject, the reference teaches the claimed subject matter.
Regarding claims 21 and 24, the formulation further comprises additional bacterial species and nutrients (0006, 0014, 0062, 0086, 0098, 0123).
Regarding claim 23, the formulation can be a powder, beverage or powder in beverage (0062).


Claims	16 – 17, 19, 21, 23 - 24 are rejected under 35 U.S.C. 102a1 as being anticipated by Ibrahim et al. (2014).
Regarding claims 16 – 17, 19, Ibrahim teaches methods of administering formulations to pregnant subjects, the formulations comprising L. reuteri ATCC PTA 6475 (p.2, left col.).  Because the claims encompass treating, or preventing, autism and the claimed social behavioral 
Regarding claims 21 and 24, the formulation further comprises a nutritional diet (p.2, left col.).
Regarding claim 23, the formulation is administered in water, or a beverage (p.2 left col).
The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 – 17, 19, 21 and 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (US 2012/0171165). 
Regarding claims 16 – 17 and 19, Buck teaches methods of administering formulations to infants, children and pregnant mothers (0171), the formulations comprising L. reuteri ATCC PTA 6475 (0126).  The compositions are disclosed to be used for improving cognition in individuals susceptible to or at risk of neurodegenerative diseases including Alzheimer’s disease, Parkinson’s disease, schizophrenia, ADHD and autism (0176).  Because the claims additionally encompass treating, or preventing, autism and the claimed social behavioral deficiencies and conditions in an unborn subject, the reference teaches the claimed subject matter.
Regarding claims 21 and 24, the formulation further comprises additional bacterial species and nutrients (0006, 0014, 0062, 0086, 0098, 0123).
Regarding claim 23, the formulation can be a powder, beverage or powder in beverage (0062).
Regarding claim 25, the reference does not teach the method wherein the pregnant mother is obese, overweight, or following a high fat diet.  However, at the time the claims were filed, it would have been obvious to practice the methods of Buck with any pregnant mother, regardless of weight or diet, since the objective is to improve cognition conditions and development (0176).  Moreover, at the time the claims were filed, one of ordinary skill in the art would have been motivated to practice the method of Buck with any mother of any weight and diet, with a reasonable expectation for successfully improving cognition or treat the conditions therein (0171-0176).
Absent evidence of an unexpected result or advantage, the claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUTH A DAVIS/            Primary Examiner, Art Unit 1699